Citation Nr: 1126058	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-29 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a total right hip replacement with history of degenerative joint disease. 

2.  Entitlement to service connection for degenerative joint disease/spondylolysis of the lumbar spine. 

3.  Entitlement to service connection for a right knee condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to October 1987, with additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for a total right hip replacement with history of degenerative joint disease, degenerative joint disease/spondylolysis of the lumbar spine, and a right knee condition.

In November 2009, a hearing before a Decision Review Officer was held at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.

The Veteran contends that he is entitled to service connection for a current right knee condition because such resulted from injuries sustained during both active service and his Reserve service in the Army National Guard.  He also claims that he is entitled to service connection for his total right hip replacement with history of degenerative joint disease and degenerative joint disease/spondylolysis of the lumbar spine because such conditions resulted from injuries sustained during his service in the Army National Guard or are secondary to his claimed right knee condition.

The service treatment records reveal that in April 1987, during the Veteran's period of active service, the Veteran complained of right knee pain.  He reported that he slipped and fell 3 days prior to that time while playing racquetball.  Upon physical examination, there was decreased range of motion, tenderness, minimal edema and the Veteran ambulated without difficulty.  The assessment was of ligamental strain of the right knee.  Treatment included medication and applying heat to the affected area.  

Additionally, in May 1990, during the Veteran's period of service in the Army National Guard, he was seen for pain and swelling of the right knee.  The Veteran reported that on a make-up drill several days prior to that time he was loading a truck and hit his right thigh and right patella against the tailgate.  He endorsed some swelling on the right lateral side of the patella.  The day prior to seeking treatment, the Veteran had been in the field and upon his return noticed swelling in the right upper leg.  He was treated with ice in the field.  The morning that he sought treatment, he had swelling of the right lower leg, with numbing and burning of the right 5th toe.  Upon physical examination, there was soft tissue swelling and the area was hot to touch.  The right calf was 1/2 to 1 inch larger than the left and the right knee was tender and swollen.  The impression was to rule out deep vein thrombosis of the right calf.  On a Report of Medical History dated in May 1991, the Veteran endorsed a history of having a "trick" or locked knee.

The claims file contains a June 2003 letter to the Veteran from the Deputy Chief of Staff for Personnel of the Virginia Army National Guard indicating that the State Medical Retention Officer reviewed the Veteran's records for the purpose of determining his medical fitness in the Army National Guard.  Upon review, the decision of the State Medical Officer was to recommend the Veteran for separation from the Virginia Army National Guard on the basis of spondylolysis or spondylolisthesis.

Private treatment records reflect that X-rays taken in April 2004 revealed right 
knee joint effusion, grade I spondylolisthesis and degenerative disc disease L4-5 and sclerosis of the left sacroiliac joint, and marked degenerative joint disease versus avascular necrosis of the right hip.  Magnetic resonance imaging of the lumbar spine which was also performed in April 2004 indicated 1st degree spondylolisthesis of L4 on L5, but no other acute osseous or soft tissue abnormality was identified.  That same month, the Veteran reported experiencing pain in the low back area with radiation to the lower extremity on the right side.  He indicated that he got the problem several years prior to that time.  He also said that he had a traumatic episode 15 years prior to that time when he was in a motor vehicle accident.  In that incident, he was ejected through the windshield and had loss of consciousness.  Since then, he had been symptomatic getting to the point that he had pain every time he walked and occasionally when he was resting.  X-rays taken in April 2005 showed degenerative osteoarthritis complicating apparent aseptic necrosis of the right hip joint, and grade I spondylolisthesis of L4 over L5 and degenerative joint disease of L4-L5 disc.  The Veteran underwent a total right hip arthroplasty in August 2005.

The Veteran testified during the November 2009 hearing before a Decision Review Officer at the RO that he injured his right knee during active service in April 1987 while playing softball.  He also testified that in May of 1990 he was performing a weekend drill when he struck his knee against the tailgate of a truck while loading it.  He stated that he continued to have problems with his knee after both his period of active service and the incident in May 1990.  He endorsed having swelling, sharp pain, and the feeling that it would give out at any time.  He said that most of the pain was on the right side of the right knee.  The Veteran also testified that during a 2 week drill in May 1998, while loading a Bailey bridge, he slipped and injured his knee and his back.  He testified that he saw a company physician immediately and was treated at the Medical Center at Fort Pickett.  He said that he had pain in the lower back going down into the lower right extremity, including the right hip.  He said that he was given medication and put on bed rest for approximately half of the drill period.  He further testified that during a 2 week drill in August 1998, while in a ditch repairing a pipe girder, the girder shifted and stuck him on the right side, causing him to fall approximately 12 feet.  He said that he experienced lower back pain and knee trauma and sought immediate treatment.  He said that he was again provided medication and was put on bed rest for the remainder of the drill.  

The Board finds that as the medical evidence shows that the Veteran was treated during service for right knee injuries and he has recently been found to have right knee joint effusion, a VA examination should be provided to the Veteran to determine the nature of the any current right knee disability and its possible relationship to active service and his service in the Army National Guard, including the right knee injuries that were treated therein.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

Further, as noted above, the Veteran has reported that he was injured in a motor vehicle accident in approximately 1989.  He also testified that he received treatment at the Medical Center at Fort Pickett in May 1998 for injuries sustained to the back, right hip, and right knee.  On remand, after securing any necessary release from the Veteran, any records of treatment for such injuries identified by the Veteran should be requested and associated with the claims file.  Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board also notes that the RO was unable to obtain the Veteran's reserve service treatment records from 1998.  However, the request was just for the medical records, not the service personnel records.  To date, the Veteran's status as active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) in May 1990, May 1998, and August 1998 has not been verified.  A request through official sources for verification of such should be made.  In addition, the Veteran should be asked to submit any documents he has verifying his duty status during those times.

Finally, in the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate his claims for service connection, however, he was not notified as to how to substantiate those claims on a secondary basis.  Thus, corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation of the type of evidence necessary to establish a claim for service connection as secondary to a service-connected disability.  

2.  Attempt to verify whether the Veteran was serving on ACDUTRA or INACDUTRA in May 1990, May 1998, and August 1998 through official sources.  

In addition, the Veteran should be asked to submit any documents he has verifying his duty status during those times.

3.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all private and military medical care providers who have treated him for a right knee, right hip and lumbar spine conditions, to specifically include any treatment received at the Medical Center at Fort Pickett in May of 1998.  The Veteran should also be requested to provide the names, addresses, and dates of treatment of all medical care providers who treated him for any injuries sustained in the motor vehicle accident in approximately 1989.  After securing any necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of any relevant treatment records identified by the Veteran that are not duplicates of those contained in the claims file.  

4.  Obtain relevant VA treatment records from the VA Medical Center in Salem, Virginia dating since December 2009.

5.  After the above has been completed to the extent possible, schedule the Veteran for a VA joints examination to determine the nature of any current right knee disability and to obtain an opinion as to whether any current right knee and right hip conditions are related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed, and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should:

a.  Provide the diagnosis for any right knee disability identified.  Additionally, the examiner should indicate whether it is more likely, less likely, or at least as likely as not (50 percent probability) that any current right knee disability is related to the Veteran's active military service, to include the documented right knee complaints during active service in 1987 and in May 1990 in the Army National Guard.  The examiner should set forth the rationale for all opinions expressed and conclusions reached.

b.  If the examiner concludes that a current right knee disability is related to military service, he/she should also provide an opinion as to whether the right hip degenerative joint disease status post hip replacement and degenerative joint disease/spondylolysis of the lumbar spine, was caused by or permanently worsened beyond normal progression (aggravated) by the right knee disability.  If the examiner finds that the right knee disability aggravates the right hip and/or lumbar spine condition, then the examiner should quantify, if possible, the extent to which the right hip and lumbar spine conditions were aggravated.  The examiner should set forth the rationale for all opinions expressed and conclusions reached.

6.  If the Veteran's May and August 1998 service is verified or sufficiently corroborated as ACDUTRA or INACDUTRA, or other contemporaneous and competent evidence confirming that the Veteran was injured in 1998 during a National Guard drill period is received, then additional development, to include a VA examination should be conducted to address whether any current right knee, right hip, and lumbar spine disorder is related to injuries sustained during the 1998 periods of reserve service. 

7.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

